         Case 6:19-cv-02010 Document 1 Filed 10/21/19 Page 1 of 5 PageID 1



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

CHRISTINE CUMMINGS,

         Plaintiff,
                                                            CASE NO.: 6:19-cv-2010
vs.

MNR RAMY, INC., MNR CONVENIENCE, INC.,
and MOUNA RAMY, individually,

      Defendants.
_____________________________________/

                             COLLECTIVE ACTION COMPLAINT

         Plaintiff, CHRISTINE CUMMINGS (“Ms. Cummings” or “Plaintiff”), on behalf of herself

and all others similarly situated, by and through undersigned counsel, on behalf of herself and all

similarly situated employees hereby sues Defendants, MNR RAMY, INC. (Defendant “RAMY”),

MNR CONVENIENCE, INC. (Defendant “CONVENIENCE”), and MOUNA RAMY (Ms.

Ramy) (RAMY, CONVENIENCE and Ms. Ramy shall collectively be referred to as

“Defendants”), and alleges as follows:

                                 JURISDICTION AND VENUE

  1.     This is an action to recover money damages for unpaid overtime wages under the laws of

         the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

         U.S.C. §§ 201-219 (§ 216 for jurisdictional placement) (“the FLSA”).

      2. At all times material hereto, Plaintiff performed non-exempt duties as a convenience store

         clerk on behalf of the Defendants in Orange County, Florida, within the jurisdiction and

         venue of this Court.




                                                  1
    Case 6:19-cv-02010 Document 1 Filed 10/21/19 Page 2 of 5 PageID 2



                                  FLSA COVERAGE

3. Plaintiff was employed by the Defendants from approximately 2016 through September

   30, 2019.

4. Plaintiff worked for the Defendants in a non-exempt capacity as a convenience store clerk

   until her separation on or about September 30, 2019.

5. Based upon the information preliminarily available, and subject to discovery in this cause,

   Defendants did not compensate Plaintiff for all overtime hours worked in a work week.

6. Upon information and belief, the annual gross revenue of Defendant RAMY was at all

   times material hereto in excess of $500,000.00 per annum.

7. Upon information and belief, the annual gross revenue of Defendant CONVENIENCE was

   at all times material hereto in excess of $500,000.00 per annum.

8. Upon information and belief, the annual gross revenue of Defendants RAMY together with

   Defendant CONVENIENCE was at all times material hereto in excess of $500,000.00 per

   annum.

9. By reason of the foregoing, Defendant RAMY is and was, during all times hereafter

   mentioned, an enterprise engaged in commerce or in the production of goods for commerce

   as defined in §§ 3(r) and 3(s) of the FLSA, 29 U.S.C. §§ 203(r) and 203(s).

10. By reason of the foregoing, Defendant CONVENIENCE is and was, during all times

   hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

   commerce as defined in §§ 3(r) and 3(s) of the FLSA, 29 U.S.C. §§ 203(r) and 203(s).

11. Defendant Ms. Ramy owns and operates companies for profit in Orange County, Florida,

   and employ persons such as Plaintiff to work on her behalf in providing labor for her

   business.



                                            2
    Case 6:19-cv-02010 Document 1 Filed 10/21/19 Page 3 of 5 PageID 3



12. Defendant Ms. Ramy is within the personal jurisdiction and venue of this Court.

13. At all times material hereto, Defendant Ms. Ramy managed, owned and operated

   companies for profit in Orange County, Florida, Defendant RAMY and Defendant

   CONVENIENCE, and regularly exercised the authority to control the terms and conditions

   of Plaintiff’s employment. For example, Defendant Ms. Ramy had the ability to hire and

   fire the Plaintiff, determine the work schedule of the Plaintiff, set the rate of pay of the

   Plaintiff, and control the finances and operations of her business. By virtue of such control

   and authority, Defendant Ms. Ramy was an employer of the Plaintiff, and all other similarly

   situated employees as such term is defined by 29 U.S.C. § 203(d).

14. Defendant Ms. Ramy was a joint employer of both RAMY and CONVENIENCE.

15. All conditions precedent, if any, have been completed prior to the filing of this suit.

16. Plaintiff has retained the law firm of Jonathan S. Minick, P.A. to represent her and have

   incurred attorneys’ fees and costs in bringing this action.

17. Pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees

   and costs.

                        COUNT I
RECOVERY OF OVERTIME COMPENSATION AGAINST ALL DEFENDANTS

18. Plaintiff re-alleges and incorporates herein by reference, all allegations contained in

   Paragraphs 1 through 16 above.

19. Plaintiff is entitled to be paid time and one-half of her regular rate of pay for each hour

   worked in excess of Forty (40) hours per work week.

20. Subject to discovery in this matter, while employed by the Defendants, Plaintiff worked an

   average of six (6) to seven (7) days per week, and worked approximately sixty (60) hours

   each week.

                                              3
        Case 6:19-cv-02010 Document 1 Filed 10/21/19 Page 4 of 5 PageID 4



   21. Specifically, Defendants required Plaintiff to work at both RAMY and CONVENIENCE

       during the same week. Although Plaintiff worked in excess of forty hours per week while

       working at RAMY and CONVENIENCE, Defendants did not pay Plaintiff at an overtime

       rate.

   22. Defendants required the Plaintiff to travel to multiple job locations throughout her

       workday, however, Defendants did not compensate Plaintiff for her travel time between

       jobsites during the workday.

   23. Despite its knowledge that Plaintiff worked at multiple job locations, Defendants failed to

       pay Plaintiff at an overtime rate or for travel between the two locations.

   24. Defendants knowingly and willfully failed to pay Plaintiff at time and one half of her

       regular rate of pay for all hours worked in excess of forty (40) hours per week.

   25. The failure of Defendants to compensate Plaintiff at her given rate of pay for all hours

       worked is in violation of the FLSA.

   26. Defendants, therefore, are liable to Plaintiff in the amount of her unpaid hours and overtime

       compensation.

   27. By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff has

       suffered damages plus incurring costs and reasonable attorneys’ fees.

   28. As a result of Defendants’ willful violations of the Act, Plaintiff is entitled to liquidated

       damages.

       WHEREFORE, Plaintiff demands judgment against the Defendants for the payment of

compensation for all overtime hours at one and one-half her regular rate of pay for the hours

worked for which Plaintiff has not been properly compensated, liquidated damages, reasonable

attorneys’ fees and costs of suit, and for all other appropriate relief including prejudgment interest.



                                                  4
       Case 6:19-cv-02010 Document 1 Filed 10/21/19 Page 5 of 5 PageID 5



                                 DEMAND FOR JURY TRIAL

   29. Plaintiff demands trial by jury as to all issues so triable.



Dated: October 21, 2019                                Respectfully submitted,

                                                       s/Jonathan S. Minick
                                                       Jonathan S. Minick, Esq.
                                                       FBN: 88743
                                                       E-mail: jminick@jsmlawpa.com
                                                       Jonathan S. Minick, P.A.
                                                       169 E. Flagler St., Suite 1600
                                                       Miami, Florida 33131
                                                       Phone: (786) 441-8909
                                                       Facsimile: (786) 523-0610
                                                       Counsel for Plaintiff




                                                  5
